Appeal from a judgment of the Oneida County Court (Michael L. Dwyer, J.), rendered May 29, 2001. The judgment convicted defendant, upon a jury verdict, of criminal possession of a controlled substance in the second degree and criminal possession of a controlled substance in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a jury trial of criminal possession of a controlled substance in the second degree (Penal Law § 220.18 [1]) and criminal possession of a controlled substance in the third degree (§ 200.16 [1]). Defendant failed to preserve for our review his contention that the evidence is legally insufficient to support the conviction (see People v Gray, 86 NY2d 10, 19 [1995]). In any event, that contention is without merit. We conclude that there is a “valid line of reasoning and permissible inferences which could lead a rational person to the conclusion reached by the jury” (People v Bleakley, 69 NY2d 490, 495 [1987]), i.e., that defendant exercised “a level of control over the drugs [seized from his accomplice] sufficient to support a finding of constructive possession” (People v Manini, 79 NY2d 561, 575 [1992]). We reject defendant’s further contention that the verdict is against the weight of the evidence (see generally Bleakley, 69 NY2d at 495).
Contrary to defendant’s contention, County Court properly refused to suppress the cocaine seized during the execution of a search warrant authorizing the search of defendant’s person. *1152We conclude that the testimony of a police investigator and a police informant before the Magistrate was sufficient to establish probable cause to issue the search warrant (see People v McQueen, 11 AD 3d 1005, 1006 [2004], lv denied 4 NY3d 765 [2005]). In addition, the court properly refused to suppress the cocaine seized from defendant’s accomplice. Defendant failed to establish a “legitimate expectation of privacy” with respect to the undergarments of his accomplice and therefore lacked standing to seek suppression of the cocaine that was seized from her (People v Wesley, 73 NY2d 351, 359 [1989]).
We agree with defendant that the court erred in admitting the testimony of a police witness that a small amount of marihuana was recovered during a search of defendant (see generally People v Ventimiglia, 52 NY2d 350, 359-360 [1981]). We nevertheless conclude that the error in admitting that testimony is harmless (see generally People v Crimmins, 36 NY2d 230, 241-242 [1975]). We further conclude that the testimony of defendant’s accomplice was sufficiently corroborated by evidence tending to connect defendant to the commission of the crimes (see CPL 60.22 [1]; People v Besser, 96 NY2d 136, 146 [2001]; cf. People v Johnson, 1 AD3d 891 [2003]). The sentence is not unduly harsh or severe. We have reviewed defendant’s remaining contention and conclude that it is without merit. Present—Pigott, Jr., P.J., Scudder, Kehoe, Smith and Pine, JJ.